Citation Nr: 0946656	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-39 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a skin disability, to 
include on the basis of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  His awards and decorations include the Combat 
Infantryman Badge and the Bronze Star Medal with "V" 
device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

Although the Veteran initially requested a formal hearing 
before a Decision Review Officer at the RO, he accepted an 
informal conference with the Decision Review Officer in lieu 
of a formal hearing.

The Board notes that in May 2007, the Veteran wrote a 
statement indicating that he is satisfied with a 70 percent 
disability evaluation for his posttraumatic stress disorder.  
Accordingly, the Board will not consider the claim of 
entitlement an increased rating for this disability.


FINDING OF FACT

A skin disability was not present in service and is not 
etiologically related to service


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
duty, nor may its incurrence or aggravation during such 
service be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, to include notice with respect to the disability-
rating and effective-date elements of the claim, by letter 
mailed in July 2006, prior to its initial adjudication of the 
claim.

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.  

The Board also acknowledges that the Veteran was not afforded 
a VA examination and that no VA medical opinion was obtained 
in response to his claim, but has determined that no such 
examination or opinion is required in this case because the 
medical evidence currently of record is sufficient to decide 
the claim and there is no reasonable possibility that such an 
examination or opinion would result in evidence to 
substantiate the claim.  In this regard, the Board notes that 
service medical records are negative for evidence of the 
claimed disability and post-service medical records do not 
suggest that any current skin disability is related to 
service.  Moreover, the Veteran has not alleged that the 
claim disability began in service and has continued ever 
since.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.             § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a skin disability, as he believes this 
condition resulted from his exposure to Agent Orange in 
Vietnam.

The Veteran's service records indicate that he served in 
Vietnam for 11 months; he was awarded a Vietnam Campaign 
Medal and Bronze star with "V" device for his service in 
1968.  Thus, the Veteran is presumed to have been exposed to 
herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, the record does not establish that the Veteran has 
been diagnosed with any of the skin disorders that are 
subject to presumptive service connection on the basis of 
herbicide exposure (chloracne, acneform disease consistent 
with chloracne, and porphyria cutanea tarda).

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the Veteran's service 
treatment records do not indicate that he ever complained of 
or was treated for a skin condition.  His discharge 
examination disclosed no abnormalities with respect his skin.

Post-service VA outpatient treatment records note a number of 
complaints with respect to the Veteran's skin.  In 2004, 
redness of the face, neck, scalp, and less so on the arms was 
noted.  In September 2004, the treating physician noted that 
the condition was possibly due to sensitivity to medications.  
A November 2004 notation indicates that the Veteran reported 
a 5-year history of facial redness.  A diagnosis of xerosis 
was assigned at that time.  In February 2006, acne treated 
with use of creams was noted.  In November 2005, the Veteran 
stated that he noticed a skin condition prior to his 
discharge from service.  These records do not suggest that 
any skin condition is related to service or in-service 
exposure to Agent Orange.

In sum, the medical evidence of record establishes that the 
Veteran has a skin disorder characterized as xerosis or acne.  
However, there is no medical evidence supporting the 
proposition that a skin disorder was present in service or is 
etiologically related to Agent Orange exposure in service or 
otherwise etiologically related to service.  

The Board has also considered the Veteran's statements that 
he believes his skin condition, which has bothered him 
periodically over the years since his return from Vietnam, is 
related to his service, to include exposure to Agent Orange.  
However, as a lay person without medical training, the 
Veteran is not competent render a medical diagnosis or 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's claimed skin disability.  
In reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a skin disability, to 
include on the basis of exposure to Agent Orange, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


